Haggerty v Haggerty (2019 NY Slip Op 00751)





Haggerty v Haggerty


2019 NY Slip Op 00751


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1113 CA 18-00367

[*1]JENNIFER HAGGERTY, PLAINTIFF-APPELLANT,
vRYAN HAGGERTY, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


WILLIAM R. HITES, BUFFALO, FOR PLAINTIFF-APPELLANT.
RYAN D. HAGGERTY, DEFENDANT-RESPONDENT PRO SE.
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Supreme Court, Erie County (Terrence M. Parker, A.J.), entered April 4, 2017 in a divorce action. The order, among other things, directed plaintiff to pay child support to defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Haggerty v Haggerty ([appeal No. 1] — AD3d — [Feb. 1, 2019] [4th Dept 2019]).
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court